DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2013/0323909, hereinafter Wood) in view of over Onozawa (US 2016/0372541, hereinafter Onozawa) and further in view of Haraguchi (JP 2008147412, hereinafter Haraguchi).
            With respect to claim 1, Wood discloses a method, comprising: forming an array of microelectronic devices comprising integrated circuitry (Fig. 2A; para 0027) on a first surface (16 of Fig. 1A) of a semiconductor wafer (10); thinning the semiconductor wafer in a first thinning process (para 0044; thinning the wafer to the selected thickness)  from a second (Fig. 1B; para 0028; thinning the wafer from back side 18), opposing surface (18); applying dopant into an interior portion of the thinned semiconductor wafer through the second surface (para 0050 and 0051, applying dopant from back side of the wafer to drive into the substrate); annealing the semiconductor wafer after applying the dopants (para 0051; heating after applying the dopant); forming a modified layer along a separation region extending between adjacent microelectronic device by focusing a laser beam through the second surface (Para 0027, 0030, 0034, and 0037); 
after forming the modified layer, thinning the semiconductor wafer in a second thinning process from the second, opposing surface to a desired thickness (para 0045 & 0047; additional back side processing e.g. etching the entire back side can be performed on the laser processed wafer); and separating the semiconductor wafer along the separation region to form separate microelectronic devices (Para 0027 and 0048).

            Wood does not explicitly disclose that the dopants are applied by implanting dopant ions and the modified layer is formed by focusing the beam into an interior portion of the wafer comprising implanted dopant ions and the second thinning process is performed mechanically.
In an analogous art, Onozawa discloses that the dopants are applied by implanting dopant ions (Para 0058, ion implanting the from the backside of the wafer with dopants) and the modified layer is formed by focusing the beam into an interior portion of the wafer comprising implanted dopant ions (Para 0064 and 0065; laser penetration creates a modified layer). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Wood’s method by adding Onozawa’s disclosure in order to provide precise control over the depth of penetration of dopant ions. 
	Wood/Onozawa does not explicitly disclose that the second thinning process is performed mechanically.
In an analogous art, Haraguchi discloses that the second thinning process is performed mechanically (Page 12; second para; performing back grinding after laser processing). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Wood/Onozawa’s method by adding Haraguchi’s disclosure in order to achieve the desired thickness of the wafer.
            With respect to claim 2, Wood discloses wherein implanting the dopant ions in the semiconductor wafer comprises implanting the dopant ions to a first depth through the second surface of the semiconductor wafer (Para 0030 and 0050-0051; dopant ions from the backside of the wafer; the depth of the ions inside the substrate is equivalent to first depth).
With respect to claim 3, Wood discloses wherein focusing the laser beam into an interior portion of the semiconductor wafer comprises focusing the laser beam at a second depth from the second surface of the semiconductor wafer (Para 0032 and 0034,  the depth of laser beam focused onto the backside of the wafer is equivalent to second depth).
With respect to claim 4, Wood does not explicitly disclose wherein focusing the laser wherein the second depth is less than the first depth.
In an analogous art, Onozawa discloses wherein focusing the laser wherein the second depth is less than the first depth (para 0058 and 0064; penetration depth of ion implantation is deeper than a penetration depth of a laser irradiated from the substrate back surface). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Wood’s method by adding Onozawa’s disclosure in order to provide precise control over the depth of penetration of dopant ions. 
With respect to claim 10, Wood discloses wherein thinning the semiconductor wafer in the first thinning process comprises thinning the semiconductor wafer to a thickness less than about 300um (para 0002; 100um).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wood/Onozawa/Haraguchi, further in view of Ishimaru et al. (US 2015/0303268, hereinafter Ishimaru).
With respect to claim 6, Wood/Onozawa/Haraguchi does not explicitly disclose wherein implanting the dopant ions in the semiconductor wafer comprises: implanting a first concentration of dopant ions to a first depth through the second surface; and implanting a second concentration of dopant ions to a second depth.
In an analogous art, Ishimaru discloses wherein implanting the dopant ions in the semiconductor wafer comprises: implanting a first concentration of dopant ions to a first depth through the second surface (para 0009,0029 & 0065; depth of dopant ions inside the wafer can vary); and implanting a second concentration of dopant ions to a second depth (para 0065 and 0082; concentration of dopant ions can vary). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Wood/Onozawa/Haraguchi’s method by adding Ishimaru’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 7, Wood/Onozawa/Haraguchi does not explicitly disclose wherein the first concentration is less than the second concentration.
In an analogous art, Ishimaru discloses wherein the first concentration is less than the second concentration (para 0065 and 0082; concentration of dopant ions can vary). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Wood/Onozawa/Haraguchi’s method by adding Ishimaru’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 8, Wood/Onozawa/Haraguchi does not explicitly disclose wherein the first depth is less than the second depth.
In an analogous art, Ishimaru discloses wherein the first depth is less than the second depth. (para 0009, 0029 and 0065; depth of dopant ions inside the wafer can vary). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Wood/Onozawa/Haraguchi’s method by adding Ishimaru’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 9, Wood/Onozawa/Haraguchi does not explicitly disclose wherein focusing the laser beam into the interior portion of the wafer comprises focusing the laser beam proximate the second depth.
In an analogous art, Ishimaru discloses wherein focusing the laser beam into the interior portion of the wafer comprises focusing the laser beam proximate the second depth (para 0054,0065, the depth can vary). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Wood/Onozawa/Haraguchi’s method by adding Ishimaru’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa in view of Okuma et al. (US 2018/0236597, hereinafter Okuma).
With respect to claim 11, Onozawa discloses implanting dopant ions to a first depth in a semiconductor wafer through a back surface thereof (Para 0058, ion implanting the from the backside of the wafer with dopants, the dopants depth will be first depth); after implanting the dopant ions, focusing a laser beam on an inside portion of the semiconductor wafer through the back surface thereof to form a modified layer (Para 0064 & 0065; laser penetration creates a modified layer) at a depth from the back surface of the semiconductor wafer less than the first depth (Para 0058 & 0064; penetration depth of ion implantation is deeper than a penetration depth of a laser irradiated from the substrate back surface).
Onozawa does not explicitly disclose fracturing the wafer along boundaries defined by the modified layer.
In an analogous art, Okuma discloses fracturing the wafer along boundaries defined by the modified layer (Para 0014 and 0042-0043 and 0044; the crack can be formed from the modified region as a starting point for cutting). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Onozawa’s method by adding Okuma’s disclosure in order to improve the dicing process without damaging the device.
With respect to claim 12, Onozawa does not explicitly disclose where the boundaries defined by the modified layer substantially correspond to scribe lines between microelectronic device locations formed on an active surface of the semiconductor wafer.
In an analogous art, Okuma discloses where the boundaries defined by the modified layer substantially correspond to scribe lines between microelectronic device locations formed on an active surface of the semiconductor wafer (Para 0103). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Onozawa’s method by adding Okuma’s disclosure in order to improve the dicing process without damaging the device.
With respect to claim 13, Onozawa discloses annealing the semiconductor wafer after implanting the dopant ions (Para 0042 and 0060; annealing).
With respect to claim 14, Onozawa discloses thinning the semiconductor wafer before implanting the dopant ions (Para 0063; grinding before ion implantation).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa in view of Haraguchi and further in view of Okuma.
With respect to claim 21, Onozawa discloses implanting dopant ions into a semiconductor wafer from a back side thereof opposite an active surface thereof (para 0058, ion implantation from the back surface of the substrate which is opposite to the active surface):
annealing the semiconductor wafer (para 0042 and 0060, annealing);
focusing a laser beam through the back side of the semiconductor wafer into an interior portion of the wafer comprising the implanted dopant ions (Para 0064 and 0065; laser penetration creates a modified layer); using laser to form a modified layer in the interior of the wafer in paths (Para 0064 and 0065; laser penetration creates a modified layer).
Onozawa does not explicitly disclose scanning the laser beam along the paths for boundaries between portions of the semiconductor wafer to form the modified layer in the interior of the wafer in the paths; mechanically thinning the back side of the semiconductor wafer after forming the modified layer: forming cracks in the semiconductor wafer from the modified layer in the paths; and separating the semiconductor wafer into the portions along the cracks.
In an analogous art, Haraguchi discloses mechanically thinning the back side of the semiconductor wafer after forming the modified layer (page 12; second para; performing back grinding after laser processing): forming cracks in the semiconductor wafer from the modified layer in paths (page 10; second para & last para and page 14; second para); and separating the semiconductor wafer into the portions along the cracks (page 10; second para; dicing).
It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Onozawa’s method by adding Haraguchi’s disclosure in order to improve the dicing process without damaging the device.
Onozawa/Haraguchi does not explicitly disclose scanning the laser beam along paths for boundaries between portions of the semiconductor wafer to form the modified layer in the interior of the wafer in the paths; 
In an analogous art. Okuma discloses scanning the laser beam along paths for boundaries between portions of the semiconductor wafer to form the modified layer in the interior of the wafer in the paths (para 0078; 0082; 0087 and 100). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Onozawa/Haraguchi’s method by adding Okuma’s disclosure in order to improve the dicing process without damaging the device.
With respect to claim 23, Onozawa discloses wherein the temperature is between about 100° C and about 300° (para 0008, less than 400° C).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Onozawa/Haraguchi/Okuma in view of Uzoh et al. (Us 2019/0252364, hereinafter Uzoh).
With respect to claim 22, Onozawa/Haraguchi/Okuma does not explicitly disclose wherein annealing the semiconductor wafer comprises heating the wafer to a temperature above ambient temperature for an amount of time.
In an analogous art, Uzoh discloses wherein annealing the semiconductor wafer comprises heating the wafer to a temperature above ambient temperature for an amount of time (Para 0102; heating above the ambient temp). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Onozawa/Haraguchi/Okuma’s method by adding Uzoh’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Onozawa/Haraguchi/Okuma in view of Wood et al. (US 2013/0323909, hereinafter Wood).
With respect to claim 24, Onozawa/Haraguchi/Okuma does not explicitly disclose wherein the amount of time is between about 1 minute and about 3 hours.
In an analogous art, Wood discloses wherein the amount of time is between about 1 minute and about 3 hours (Para 0051; heating can be done at for different duration to get the required results). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Onozawa/Haraguchi/Okuma’s method by adding Wood’s disclosure in order to achieve the optimal results.

         Response to Arguments
This action is response to applicant’s communication filed on 08/01/2022.
Applicant’s arguments with respect to independent claims have been considered but are moot because the ground of rejection relies on newly applied references above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816